     Case 1:17-cv-01691-DAD-EPG Document 57 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   FRANCISCO SIERRA,                            Case No. 1:17-cv-01691-DAD-EPG (PC)

11                 Plaintiff,
                                                  ORDER RE: DOCUMENTS
12         v.                                     WITHHELD ON THE BASIS OF THE
                                                  OFFICIAL INFORMATION
13                                                PRIVILEGE
     T. THOMPSON and J. CASTELLANOS,
14                                                (ECF No. 55)
                 Defendants.
15

16

17          Francisco Sierra (“Plaintiff”) is a state inmate proceeding pro se and in forma pauperis in

18   this civil rights action. This case now proceeds on Plaintiff’s First Amended Complaint (ECF

19   No. 16) against Defendant T. Thompson for retaliation in violation of the First Amendment and
     Defendant J. Castellanos for cruel and unusual punishment in violation of the Eighth Amendment,
20
     (ECF Nos. 19, 25, 26).
21
            On January 21, 2021, Defendants filed documents for in camera review, seeking to
22
     withhold certain documents under the official information privilege. (ECF No. 55) (notice of
23
     filing). This submission was in response to the Court’s December 4, 2020 order to provide, for in
24
     camera review, witness statements and evidence gathered from investigations into the incidents at
25
     issue in the complaint, to the extent Defendants seek to withhold any such documents pursuant to
26
     the official information privilege. (ECF No. 50 at 6).
27
            The “common law governmental privilege (encompassing and referred to sometimes as
28
                                                       1
     Case 1:17-cv-01691-DAD-EPG Document 57 Filed 02/18/21 Page 2 of 2


 1   the official or state secret privilege) . . . is only a qualified privilege, contingent upon the

 2   competing interests of the requesting litigant and subject to disclosure. . . .” Kerr v. U.S. Dist. Ct.

 3   for N. Dist. of Cal., 511 F.2d 192, 198 (9th Cir. 1975) (internal citations omitted). The Ninth

 4   Circuit has since followed Kerr in requiring in camera review and a balancing of interests in

 5   ruling on the government’s claim of the official information privilege. See, e.g., Breed v. U.S.
     Dist. Ct. for N. Dist. of Cal., 542 F.2d 1114, 1116 (9th Cir. 1976) (“[A]s required by Kerr, we
 6
     recognize ‘that in camera review is a highly appropriate and useful means of dealing with claims
 7
     of governmental privilege.’”) (quoting Kerr v. U. S. Dist. Ct. for N. Dist. of Cal., 426 U.S. 394,
 8
     406 (1976)); Sanchez v. City of Santa Ana, 936 F.2d 1027, 1033-34 (9th Cir. 1990), as amended
 9
     on denial of reh'g (Feb. 27, 1991), as amended on denial of reh’g (May 24, 1991) (“Government
10
     personnel files are considered official information. To determine whether the information sought
11
     is privileged, courts must weigh the potential benefits of disclosure against the potential
12
     disadvantages. If the latter is greater, the privilege bars discovery.”) (internal citations omitted).
13
             The Court has reviewed the submitted documents, Defendants’ brief, and the declaration
14
     of J. Barba, the litigation coordinator at Substance Abuse Treatment Facility and State Prison-
15   Corcoran. The government has established that it has legitimate security interests in withholding
16   the documents, many of which are related to an incident log. The interests are specific and
17   supported by Barba’s declaration. Plaintiff has a reduced interest in these documents because
18   Defendants have already disclosed other portions of the incident log to Plaintiff. After weighing
19   the potential benefits of disclosure against the potential disadvantages, the Court finds, on
20   balance, the potential disadvantages are greater and the official information privilege bars

21   discovery.

22           Accordingly, IT IS HEREBY ORDERED that Defendants may withhold the undisclosed

23   documents submitted for in camera review.
     IT IS SO ORDERED.
24

25       Dated:     February 18, 2021                             /s/
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                          2
